Citation Nr: 1455815	
Decision Date: 12/18/14    Archive Date: 12/24/14

DOCKET NO.  10-18 280	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for vertigo, to include as secondary to service-connected traumatic brain injury (TBI) or as due to an undiagnosed illness or medically unexplained chronic multi-symptom illness associated with service in the Persian Gulf.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

J. Rutkin, Counsel


INTRODUCTION

The Veteran served on active duty from June 1994 to August 1997 and from April 2005 to December 2005.

This appeal comes before the Board of Veterans' Appeals (Board) from a June 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas. 

The Veteran testified at a hearing before the undersigned in August 2012.  A transcript is of record. 

The Board remanded this case in December 2013.  It now returns for appellate review.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

A VA examination was scheduled for March 2014, but the Veteran did not appear for it.  He has not provided a reason for not appearing or requested that the examination be rescheduled.  However, the Board has received information that the Veteran is at an address different from the one previously of record.  It seems the RO was not aware of the new address, as its most recent correspondence was sent to the previous address, and returned by the U.S. Post Office as undeliverable.  These circumstances indicate that the Veteran may never have received notification of the examination.  While it is incumbent on the Veteran to keep VA informed of his current address, another effort should be made to schedule the examination.  

The record raises the issue of whether the Veteran's vertigo, which has been described as dizziness with nausea, may be a manifestation of an undiagnosed illness or medically unexplained chronic multi-symptom illness associated with his service in the Persian Gulf.  See 38 U.S.C.A. §§ 1117, 1118 (West 2014); 38 C.F.R. § 3.317 (2014).  Specifically, VA treatment records dated in March 2009, May 2009, and May 2010 reflect notations, respectively, that it was "not clear exactly what [was] causing his exertion-induced vertigo," that his "chronic vertigo" was "ill-defined as far as etiology," and that "no one could find a reason for his nausea."  This evidence reasonably raises a theory of entitlement to vertigo based on an undiagnosed or medically unexplained illness associated with his Persian Gulf service.  See Robinson v. Peake, 21 Vet. App. 545, 552-56 (2008), aff'd sub nom. Robinson v. Shinseki, 557 F.3d 1355 (Fed. Cir. 2009).  Thus, a Gulf War examination should be performed to aid in this determination.  

Accordingly, the case is REMANDED for the following action:

1. Make arrangements to obtain any relevant outstanding VA or private treatment records.

2. Schedule the Veteran for a VA examination to determine the nature and etiology of his vertigo.  The claims file must be made available to the examiner for review.

The examiner must review the entire record in conjunction with the examination.  All studies or tests deemed necessary should be conducted.  After a thorough review of the complete record, and a full clinical evaluation, the examiner should answer the following questions and identify the basis upon which the opinion(s) are based:
A. Does the Veteran have a current diagnosis of vertigo?
B.  If so, is the vertigo a residual of his TBI or a separate disability?
C. If the vertigo is considered a separate disability from his TBI, please opine to the following:
a. Whether it is at least as likely as not, (i.e., a 50 percent or greater chance), that his vertigo began in or is otherwise related to his active military service?
b. Whether it is at least as likely as not (i.e., a 50 percent or greater chance) that such is caused by the Veteran's service-connected TBI?
c. Whether it is at least as likely as not (i.e., a 50 percent or greater chance) that his vertigo was chronically aggravated by the Veteran's service-connected TBI?
It is imperative the examiner discuss the rationale of the opinions in response to these questions, whether favorable or unfavorable, if necessary citing to specific evidence in the file.

3. Schedule the Veteran for a Gulf War examination to determine whether his vertigo, which has been described as dizziness with nausea, may be an undiagnosed illness or manifestation of a medically unexplained chronic multi-symptom illness associated with his Persian Gulf service.  In making this determination, any objective medical "signs" of disability must be considered, as well as any other, non-medical indicators that are capable of independent verification.

4. Finally, after completing any other development that may be indicated, readjudicate the claim on the merits.  If the benefits sought are not granted, the Veteran and his representative must be furnished a supplemental statement of the case (SSOC) and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
JOHN Z. JONES
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

